 


 HR 451 ENR: To designate the facility of the United States Postal Service located at 500 North Brevard Avenue in Cocoa Beach, Florida, as the Richard K. Salick Post Office.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 451 
 
AN ACT 
To designate the facility of the United States Postal Service located at 500 North Brevard Avenue in Cocoa Beach, Florida, as the Richard K. Salick Post Office. 
 
 
1.Richard K. Salick Post Office 
(a)DesignationThe facility of the United States Postal Service located at 500 North Brevard Avenue in Cocoa Beach, Florida, shall be known and designated as the Richard K. Salick Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Richard K. Salick Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
